Case 3:21-cv-00116-B Document 3-8 Filed 01/15/21   Page 1 of 4 PageID 69




                           Exhibit H
Case 3:21-cv-00116-B Document 3-8 Filed 01/15/21                        Page 2 of 4 PageID 70


                            O!ongrc.s.sof tire Unite~                   tatcn
                                                  , DC!r
                                      1Unol1i11glo11  20515


                                            June 16, 2020


 The Honorable WilliamBarr                        The Honorable Regina Lombardo
 Attorney General                                 Acting Director
 Department of Justice                            Bureau of Alcohol, Tobacco, Firearms, and Explosi,·es
 950 Pennsylvania Avenue I:\1\\'1                 99 New York A,enue NE
 Washington DC 20530                              Washington DC 20226



Dear Attorney General Barr and Acting D irector Lombardo:

We a.re deeply concerned about the Bureau of Alcohol, Tobacco, Firearms and Explosi,·cs' ("ATP' ')
practice of .relying on arbitrary, non-public standard s to promulgate general firearms policy hidden
from pub lic scrutiny and awareness. Thi s practice not only burdens the Second Amendment rights of
law-abiding American citizens but has .recently been used by ATP to stifle inno\·ation within the
firearms indu stry and prosecute unwitting firearm owners. Such practice is not only inconsistent with
the letter of the law, it creates a .remarkably untenable situation wherein even those most
know ledgeable about matte.rs of law, much less the general public , ha,·e no idea what A TF considers
to be lawful and unlawful. Further, such arbitrarr Agencr action without anr solid foundation in law
has the potential to create overnight felon s of millions of law-abiding gun o\,·nc.rs, firearm
manufacture.r s and Federal Fi.rearms Licensees all withou t ever notifying those indinduals that the
A TF has - in secret - come up "-ith a nove l interpretation of law "-ithout proper comment, renew
or notice. T his leads to a dangerous Yiolation of citizens' D ue Proce ss rights.

One prime example of this practice is the Agency's efforts to restrict the use of pistols affixed "-ith
accessories known as arm brace s. Arm braces a.re an accessory in common usage, designed and
intended to assist shooters with limited mobility by securing pistols to their forearm, thereby adding
an additi onal point of suppo rt to ensure safety and accuracy in ope.ration. The se braces p.ro,-idc a
secon d point of contac t between the shooter and the fircaun: 1) the hand gripping the frame of the
pistol , and 2) the brace attached to the shooters forearm. Additionally, it is also common that braces
mar be used even mo.re effectively by pro,-iding a third point of contact between the shooter and the
firearm . For examp le: 1) the shoo ters hand gripping the frame of the pistol 2) the brace attached to
the shooters forearm and 3) use of a shooting rest or shooting sticks. The brace concept was inspired
by the needs of disabled combat veterans who, although still enjoying .recreational shooting, could not
reliably control heavy pistols \\-ithout assistance.

A TF initially welcomed the advent of pistol arm braces. In 2012, ATF correctly determined that the
attachment of a.rm braces to large pisto l platforms doc s .llQ.t constitute the manufacture of a short -
barreled rifle. This determination, consistent \\-ith law, clarified that attachment of a pistol-affixed
a.rm brace did no t constitu te the making of a Short Barreled Rifle (SBR) subjec t to registration
requirements under the National Fi.rearms Act ("NFA''), 26 U.S.C. §§ 5801-5872, and made these
 Case 3:21-cv-00116-B Document 3-8 Filed 01/15/21                                Page 3 of 4 PageID 71




important safety tools more readily available to those who need them. Central to A TF's determination
was its finding that arm braces arc not synonymous with shoulder stocks and thus not designed or
intended to be fired from the sho ulder . Since ATF 's initial determination , o\-cr two million arm braces
ha,·c been sold to gun owners. Additionally, hundreds of firearm manufacturers have sold over one
million firearms pre -configured with arm brace s.

Despite initially welcoming the introduction of pistol arm braces, it has come to our attention that
ATF is now attempting to restrict some of the most popular arm brace configurations by creating
non -public standard s that arc not based in statu te or regulation. For example, in determining whether
an item is an arm brace or stock, ATP has, through printc letters, created an incxhausti,c list of what
it considers "objective de sign features ." \~"ith no basis in law, one of the "indicators " chosen to make
the se determinations is "length of pull," which is the distance from the rear of the stabilizing brace to
the trigger. Unbeknownst to the general public, ATF has ordained in printc determination letters that
it considers "any firearm \\-ith a 'length of pull' o\-cr 13-1/2 inche s to be designed to be fired from the
sho ulder,' ' thcrcbr making it a short- barreled rifle. However, ATF has also printely proclaimed that
even firearm s under this length of pull can be classified as a short-barre led rifle, if A TF identifies other
(and often un specified) applicable "indicators." It is not clear what authority A TF has to establish
the se hidden standard s.

Even more troubling arc reports that these non -public standards arc being used to criminallrprosecute
unsuspecting gun owners. Gi,cn ATF's refu sal to explain these stan dard s, it is impossible for the
public to comply with ATF's c,cr-changing bod y of secret law. Some unwitting manufacturers, who
supposedly failed to comp ly with these hidden standards, have already been forced by A TF to recall
thousands of firearms for destruction from innocent customers. Other companies arc currently being
threatened by ATF to halt sales and recall existing products or face criminal and cicl penalties. To
criminally charge an individual or threaten a company based on one ATF employee's opinion of
whether an arm brace shares enough unpublished "design features" with a shoulder stock is an
appalling abuse of power and shows a blatant disregard for due process.

We understand that ATP is currently considering restricting one arm brace model owned hr oycr
700.000 Americans, despite it being functionall y no different from the more than ten arm brace
de sign s already approved by ATF. \'f ere ATF allowed to proceed with issuing this determination letter
or others, clo se to one million la,v abidin~ Americans could be made felons o,cmi~ht.

Accordingly, we respectfull y request responses to the follo"-ing questions:

             1. What specific criteria doc s ATF use to determine whether a firearm is designed and
                 intended to be fired from the shoul der ?

            2. \~ hat speci fic A TF publications arc available for Americans to determine whether their
               firearm is de signed and intended to be fired from the shoulder?

            3. How many firearms with affixed arm braces have been evaluated by-the Firearms and
               Ammunition Technology Divi sion in support of other law enforcement agencies or
               criminal prosecutions ?
 Case 3:21-cv-00116-B Document 3-8 Filed 01/15/21                      Page 4 of 4 PageID 72




We strongly urge ATP to cease taking any actions and reconsider or rescind any secret determinations
which call into question the legality of firearms owned by millions of law-abiding Americans. Thank
you for your attentio n to this matter.



Sincerely,




             Member of Congress                                     i\lember of Congress




                 Bill P osey
             Member of Congress




                                                                    i\lembcr of Congress




               D aniel Webs ter
             Membc.c of Congress


CC: The H onora ble Je ffrey Rosen
D epu ty Attorney Gene.cal
